        Case 2:20-cv-00968-KJN Document 17 Filed 07/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY COONS, JR.,                               No. 2: 20-cv-0968 KJN P
12                       Plaintiff,
13            v.                                        ORDER
14    RICHARD WEISS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On July 6, 2020, plaintiff filed a one-page long document titled “motion for

19   summary judgment.” (ECF No. 14.) This document does not comply with the procedures for

20   summary judgment motions contained in Federal Rule of Civil Procedure 56 and Local Rule 260.

21   In addition, plaintiff’s motion is not signed as required by Federal Rule of Civil Procedure 11.

22          Accordingly, IT IS HEREBY ORDERED plaintiff’s July 6, 2020 motion for summary

23   judgment (ECF No. 14) is denied.

24   Dated: July 10, 2020

25

26
27
     Coon968.sj
28
                                                       1
